986 F.2d 1416
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Richard MCLAURIN, a/k/a Richard Matthews, Defendant-Appellant.
No. 92-7259.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 25, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  J. Calvitt Clarke, Jr., Senior District Judge.  (CR-89-21-NN, CA-92-154-4)
Richard McLaurin, Appellant Pro Se.
Robert Edward Bradenham, II, Assistant United States Attorney, Cathy Ellen Krinick, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Richard McLaurin appeals from the district court's order summarily dismissing his Motion for Modification of a Previously Imposed Term of Imprisonment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. McLaurin, Nos.  CR-89-21-NN, CA-92-154-4 (E.D. Va.  Dec. 3, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED